Case 1:19-cv-01984-RML Document 11 Filed 05/03/19 Page 1 of 2 PagelD #: 97

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
DEVANDER SINGH, Civil Action No. :
Plaintiff, 1:19-CV-01984-JBW-RML
-against-
NOTICE OF MOTION TO
RONALD POLES, REMAND
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION, Oral Argument is Requested
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,
Defendants.
xX

 

PLEASE TAKE NOTICE, that in accordance with the rules of this Court, the Plaintiff in
the above action (DEVANDER SINGH), by his attorney STEPHEN A. SKOR, ESQ.,
will move this Court before JUDGE JACK B. WEINSTEIN, on May 22, 2019 at 10:30
a.m., at 225 Cadman Plaza East, Brooklyn, New York, 11201, for an Order pursuant to
28 U.S.C. §1447 and 28 U.S.C. §1446 remanding this case back to the State Supreme
Court, Queens County as there is no basis for this Court to have subject matter or other
jurisdiction over this case, that it is untimely, and that it is procedurally defective, along
with costs, actual expenses and attorneys fees incurred as a result of this removal
pursuant to the costs of this 28 U.S.C. §1447[c].

Dated: Queens, N.Y.
May 3, 2019

  

€phen A. Skor, Esq. (1027)

Motion for pro hac vice status pending
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
SKORLAW@GMAIL.COM

(718) 850-6992

 
Case 1:19-cv-01984-RML Document 11 Filed 05/03/19 Page 2 of 2 PagelD #: 98

TO:

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43" Avenue

Long Island City, N.Y. 11101

(718) 361-1514
